Case 1:16-cv-00451-LEK-RLP Document 198 Filed 11/28/18 Page 1 of 1                  PageID #:
                                   4903
                                       MINUTES



 CASE NUMBER:               CIVIL NO. 16-00451LEK-RLP
 CASE NAME:                 Andrew Grant, et al. Vs. Marriott Ownership Resorts Inc., et
                            al.
 ATTYS FOR PLA:             Charles H. Brower
                            Joseph T. Rosenbaum
                            Michael P. Healy
 ATTYS FOR DEFT:            Richard M. Rand
                            Sarah O. Wang
 INTERPRETER:


       JUDGE:      Leslie E. Kobayashi            REPORTER:         Debi Read

       DATE:       11/28/2018                     TIME:             10:15-11:10


COURT ACTION: EP: Pretrial Conference held.

Trial Days: 8 Days total.

Witnesses: Plaintiffs - 14, Defendant - 7 in addition to the 14 witnesses Plaintiffs will be
calling. Defendant requests the ability to recall certain witnesses regarding effects on
other Plaintiffs.

Motions in Limine: Decision on Motions in Limine to be issued by 11/30/2018.

Exhibits: Parties have agreed upon 99 % of the Exhibits to be submitted.

Voir Dire: 5 Minutes for each of Plaintiffs’ Counsel; 5 Minutes for Defendant’s Counsel.

Opening Statements: 10 Minutes for each of Plaintiffs’ Counsel; 30 Minutes for
Defendant’s Counsel.

Closing Statements: to be decided upon as trial progresses.

Submitted by: Warren N. Nakamura, Courtroom Manager
